STATE OF LOUISIANA

                            COURT OF APPEAL

                              FIRST CIRCUIT


                             NO. 2021CA0653


                                OSPRIN, LLC

                                   VERSUS

                         SHARON STUART LEGGETT
                                                                NAY 19 202Z
                                           Judgment Rendered: _ _ _ __


                                   *****
                               On Appeal from the
                            19th Judicial District Court
                    In and for the Parish of East Baton Rouge
                                 State of Louisiana
                             Trial Court No. 679735

                  Honorable Donald R. Johnson, Judge Presiding



                                   *****
Brett P. Furr                              Attorneys for Plaintiff-Appellee,
Ashley C. Meredith                         Osprin, LLC
William H. Patrick, IV
Baton Rouge, LA


Garth J. Ridge                             Attorney for Defendant-Appellant,
Baton Rouge, LA                            Sharon Stuart Leggett


                                   *****
           BEFORE: WHIPPLE, C.J., PENZATO, AND HESTER, JJ.
HESTER,J.

       This matter is before us on appeal by defendant, Sharon Stuart Leggett, from

the trial court's grant of summary judgment in favor of plaintiff, Osprin, LLC

("Osprin"). Osprin, the holder and owner in due course of a certain small business

line of credit made and executed by Capital Ventures of LA, LLC ("Capital

Ventures"), instituted a foreclosure action against Ms. Leggett after Capital Ventures

defaulted on the line of credit. To secure the debt, Ms. Leggett mortgaged certain

immovable property in favor of the original lender and executed a commercial

guaranty agreement, unconditionally guaranteeing the amount owed by Capital

Ventures.

       On February 18, 2020, the trial court signed a judgment granting a motion for

summary judgment in favor ofOsprin and against Ms. Leggett and awarding Osprin

a total of$238,358.12 in principal, interest, and costs. The judgment also recognized

the validity and enforceability of the mortgage on Ms. Leggett's property. Following

the denial of Ms. Leggett' s motion for new trial, 1 she timely filed the instant appeal.

       After the appeal was lodged, Ms. Leggett filed a motion with this court

requesting a remand of the matter to the trial court so the trial court could "hear her

motion to redeem litigious rights." Specifically, Ms. Leggett averred that "this

matter and the judgment has been sold [by Osprin] to Ciras, Inc." Ms. Leggett

attached correspondence dated November 19, 2020 and December 2, 2020 to her

motion, wherein she (as member of Capital Ventures) was notified that Ciras, Inc.

("Ciras") had purchased the loan from Osprin and instructed her to send loan

payments to Ciras. Correspondence from Ciras indicated that the total amount Ms.

Leggett owed was $301,343.29.




       1
         While the trial court initially signed an order granting the new trial, that order was later
vacated and declared to be without legal effect because it was erroneously signed.


                                                 2
      Observing that the trial court is the appropriate forum to receive evidence and

resolve issues regarding the alleged sale of litigious rights, see Regions Bank v.

Norris Rader of Lafayette, Inc., 2003-1665 (La. App. 3d Cir. 7/14/04), 879 So.2d

904, this court issued an order remanding the matter to the trial court for the limited

purpose of deciding whether the assignment from Osprin to Ciras constituted a sale

of a litigious right and, if so, the amount necessary for Ms. Leggett to redeem that

right under La. Civ. Code art. 2652. 2 This court further ordered that the appellate

record be supplemented by the 19th Judicial District, Parish of East Baton Rouge

Clerk's Office, after the matter was addressed by the trial court.                       The appeal

proceedings were stayed pending completion of the supplementation of the appellate

record.

      On March 28, 2022, the record on appeal was supplemented. By judgment

dated March 23, 2022, the trial court granted Ms. Leggett's motion to redeem

litigious rights. In light of this judgment, which permits the defendant (Ms. Leggett)

to take the place of the purchaser of the suit against her (Ciras) by paying the price

paid with interest, see Smith v. Cook, 189 La. 632, 636, 180 So. 469, 470 (La. 1937),

we find that the present appeal of the judgment granting summary judgment in favor

ofOsprin is moot. See Tobin v. Jindal, 2011-0838 (La. App. 1st Cir. 2/10/12), 91

So.3d 317, 321.

      Accordingly, we hereby dismiss the appeal from the trial court's February 18,

2020 judgment as moot in light of the trial court's subsequent grant of Ms. Leggett's

motion to redeem litigious rights. We issue this summary disposition pursuant to


      2
          Louisiana Civil Code art. 2652 provides as follows:
      When a litigious right is assigned, the debtor may extinguish his obligation by
      paying to the assignee the price the assignee paid for the assignment, with interest
      from the time of the assignment.
       A right is litigious, for that purpose, when it is contested in a suit already filed.
      Nevertheless, the debtor may not thus extinguish his obligation when the
      assignment has been made to a co-owner of the assigned right, or to a possessor of
      the thing subject to the litigious right.


                                                   3
Uniform Rules-Courts of Appeal, Rule 2-16.2(A)(3). All costs of this appeal are

assessed equally to Osprin, LLC and Sharon Stuart Leggett.

      DISMISSED AS MOOT.




                                        4